DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Relevant MPEP Sections
MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 19-26 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Georgopoulos (USP 4,992,339 newly cited).
In regard to independent claim 1, Georgopoulos teaches an apparatus (see title, a battery, see figures 1 and 2), comprising: 
a housing (container 12, 24); 
an electrochemical cell (electrode assembly 4) disposed in the housing;

a thermal trigger (shape memory alloy wire 38 and movable member 32) operably coupled to the bus bar, the thermal trigger dimensioned and configured to deform at a predetermined temperature from a bent configuration (seen in figure 1) to a bent configuration (figure 2), the deformation from the bent configuration to the straight configuration operable to cause the bus bar to fracture (column 2 line 35 - column 7 line 40).
In regard to claim 2, the bus bar includes a fixed portion (extended flange 14) coupled to the housing, and a movable portion (legs 20, spring member 16) configured to be moved from a first position to a second position by deformation of the thermal trigger (see figure 1 to 2, column 6 line 45 - column 7 line 22).
In regard to claim 3, the bus bar comprises: an engineered fracture site (spring loaded contact between the two members described above) configured to break as a result of deformation of the thermal trigger from the bent configuration to the straight configuration.
In regard to claim 4, the bus bar includes a hinge (spring 16) disposed between the fixed portion (flange 14) and the movable portion (legs 20), the hinge defining an axis of rotation about which the movable portion travels from the first position to the second position (see figures, springs are capable of rotation about the central axis).  In any event, movement about an axis of rotation relates to a function of the apparatus (see MPEP 2114 cited above) which the spring element of the prior art is reasonably considered to be capable of.
In regard to claim 5 and 6, the thermal trigger includes at least one of a shape memory alloy and a bi-metallic material, such as a nitinol-containing material (nickel titanium alloy - column 3 line 21).
 teaches the apparatus as applied above to claim 1 wherein the thermal trigger having a first end (bottom of wire 38) fixedly coupled to the housing 12 and a second end (movable member 32) in thermal communication with the bus bar (elements of conduction path described above), the second end of the thermal trigger movable independent of the housing such that the second end deforms at a predetermined temperature from a first configuration to a second configuration to cause the bus bar to fracture (see figure 1 to figure 2 and text cited above).
In regard to claim 20, the bus bar includes a fixed portion coupled to the housing, and a movable portion configured to be moved from a first position to a second position by deformation of the thermal trigger as applied to claim 2 above.
In regard to claim 21, the bus bar comprises: an engineered fracture site configured to break as a result of deformation of the thermal trigger from the first configuration to the second configuration as applied to claim 3 above.
In regard to claim 22, the bus bar includes a hinge disposed between the fixed portion and the movable portion, the hinge defining an axis of rotation about which the movable portion travels from the first position to the second position as applied to claim 4 above.
In regard to claims 23 and 24, the thermal trigger includes at least one of a shape memory alloy and a bi-metallic material such as nitinol as applied to claims 5 and 6 above. 
In regard to claims 25 and 26, the first configuration is a bent configuration and the second configuration is a straight configuration as applied to claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Georgopoulos as applied to claim 1 or 19 above and further in view of Sullivan (USP 6,204,635 of record).
NOTE - this is a backup rejection in the event that applicant disagrees with the interpretation of the prior art applied above.
In regard to claims 4 and 22, Georgopoulos teaches the battery as applied above where the spring loaded busbar is lifted to break the current path but does not describe a hinge defining an axis of rotation. Sullivan teaches an similar apparatus (see title, a battery, see figures 13 and 14), comprising: a housing (a side wall 6, cover 8); a bus bar (contact arm 48g, terminals and portions of 48a, b, c, d, etc. which are part of a current conduction path) coupled to the housing; and a thermal trigger (cup shaped member 12, movable contact arm 50) operably coupled to the bus bar, the thermal trigger dimensioned and configured to deform at a predetermined temperature from a first configuration to a second configuration, the deformation from the first configuration to the second configuration operable to cause the bus bar to fracture (see figure 13a to 13b, same deformation will occur in figure 14; column 8 line 39 - column 10 line 55), the bus bar 48 includes a fixed portion (such as 48e which acts as a hinged portion) coupled to the housing, and a movable portion configured to be moved from a first position to a second position by deformation of the thermal trigger (see figure 13a to 13b, annotated below), the bus bar comprises: an engineered fracture site (weld 52) configured to break as a result of deformation of the thermal trigger from the first configuration to the second configuration (welded portion 52 which is designed to fracture - see column 10 lines 1-22), the bus bar includes a hinge disposed between the fixed portion and the movable portion, the hinge defining an axis of rotation about which the movable portion travels from the first position to the second position (see annotated figure below), and the thermal trigger includes at least one of a shape memory alloy and a bi-metallic material, such as a 


    PNG
    media_image1.png
    337
    809
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to make a hinged connection in the bus bar assembly for breaking the current conduction path in the device of Georgopoulos as such is an alternative to spring loaded configurations as taught by Sullivan.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723